Order entered May 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00133-CV

                   IN THE INTEREST OF M.H. AND T.H., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-26862

                                            ORDER
       On the request of court reporter Glenda E. Finkley, we extended the deadline for filing

the reporter’s record to May 10, 2019. Despite the extension, the record has not been filed.

Accordingly, we ORDER Ms. Finkley file the reporter’s record no later than June 10, 2019.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable David

Lopez, Presiding Judge of the 256th Judicial District Court; Ms. Finkley; and, the parties.

                                                       /s/   BILL WHITEHILL
                                                             JUSTICE